Citation Nr: 1521438	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  08-31 884	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than July 1, 2008 for the grant of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from December 1976 to April 1977 and from May 1978 to August 1979.  

In April 2013, the Board issued a decision in which it adjudicated several issues on appeal and remanded the issue of entitlement to an effective date earlier than February 11, 2008 for the award of service connection for major depressive disorder to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2014 decision, the Court modified the April 2013 Board decision to reflect that the remand of the effective date for benefits for major depressive disorder includes a remand of the effective date for award of the TDIU.  The Court then affirmed the Board's decision, as modified.  Therefore, the Board's April 2013 decision included a remand to the AOJ of the issue of entitlement to an effective date earlier than July 1, 2008 for award of the TDIU.  

The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Board remanded the issue of entitlement to an earlier effective date for the Veteran's disability rating for his major depressive disorder.  The Board had jurisdiction over that issue by way of a timely notice of disagreement filed by the Veteran with an August 2009 rating decision that awarded service connection for major depressive disorder and assigned an effective date of February 11, 2008 and an initial disability rating of fifty percent.  

Following that April 2013 Board Remand, the AOJ issued a Supplemental Statement of the Case in which it denied an earlier effective date for award of service connection for major depressive disorder.  

In a February 2014 decision, the Board granted the appeal and assigned an effective date of February 28, 2000 for the award of service connection for major depressive disorder.  The AOJ implemented that decision in a March 2014 rating decision and assigned an initial rating of 50 percent for the disability.   

In the December 2014 Court decision, referred to in the Introduction of the instant document, the Court determined that the effective date assigned for award of the Veteran's TDIU in the August 2009 decision was before the Board in April 2013, although not recognized as such by the Board.  The Court cited to Rice v Shinseki, 22 Vet. App.447 (2009) in its explanation that entitlement to a TDIU can be considered part and parcel of an underlying claim for benefits, and further explained that and a review of the August 2009 rating decision reflects that the award of the TDIU and the effective date assigned for the TDIU were based primarily on the fifty percent rating assigned for his major depressive disorder.  It further stated that the Veteran's timely notice of disagreement with the August 2009 rating as to the effective date of the grant of service connection for and assignment of a fifty percent rating for major depressive disorder was a notice of disagreement as to the effective date assigned for the TDIU.  

In affirming the April 2013 Board decision, the Court modified the April 2013 Board decision to reflect a remand to the AOJ of the issue of entitlement to an effective date earlier than July 1, 2008 for a TDIU.  

Although the Court modified the April 2013 Board decision, it did so in December 2014, after the AOJ had already assigned an effective date of February 28, 2000 for service connection and the fifty percent rating for major depressive disorder.  The AOJ has not yet adjudicated the issue of entitlement to an earlier effective date for the award of TDIU.  The Board has concluded that the AOJ must do so in the first instant.  

Furthermore, a retrospective medical opinion is needed to determine at what point, if any, prior to January 16, 2008 (the date that a 100 percent temporary rating was granted) the Veteran became unemployable due solely to service-connected disabilities.  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for VA examination by a medical professional or professionals with expertise in physical and mental health disabilities, preferably a vocational expert, if available.  The examiner(s) must review the claims file in conjunction with the examination(s) and must annotate the report(s) as to whether the claims file was reviewed.  The examiner(s) are asked to comment on the functional impairment caused solely by the service-connected disabilities during the period from February 2000 to January 2008 and must consider all evidence bearing on that issue even if the evidence was created prior to February 2000 or after July January 2008.  If there are periods of different impairment within those dates, the examiner should provide an explanation as to the impairment during the different periods.  All pertinent symptomatology and findings must be reported in detail.  The AOJ must inform the examiner as to the disabilities for which service connection has been established.  

2.  This is a complex case back from the Veterans Court.  Then adjudicate the issue that is the subject of this appeal and allow an appropriate opportunity for the Veteran to respond to the adjudication.  The appeal of this matter is considered to have been perfected to the Board, therefore, unless the Veteran withdraws his appeal or the appeal is completely satisfied, return the matter to the Board after adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




